Citation Nr: 1141701	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-39 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in March 2011.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss disability and tinnitus are the result of exposure to loud noises during active duty.  Although his MOS indicates he was a photographer, the Veteran testified that he worked around the flight line on a regular basis with no hearing protection.  See March 2011 hearing transcript.  

The Veteran was given audiometry examinations both at entrance to service and at separation from service, in October 1966 and September 1968, respectively.  

Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case conducted in 1966 must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  

Accordingly, the October 1966 entrance audio examination must be converted to ISO units.  In comparing the October 1966 entrance examination to the September 1968 separation examination, the Board observes there is evidence the Veteran experienced increased hearing loss at the 4000 Hertz level during service.  

Even if a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  

The Board finds that the Veteran should be afforded a VA examination which takes into account his entrance and separation audiometry examinations, and appropriately converts the entrance examination.  The examiner should also note the Veteran's statements that he was exposed to loud noises while in the military and that his hearing progressively worsened beginning after separation from service.  See March 2011 Board hearing transcript.

The Veteran also contends that his current right knee injury is related to the injury he sustained in November 1966 when he tripped in a hole while on active duty.  A November 1966 service treatment record notes the Veteran complained his right knee hurt.  A November 1966 service treatment record from 2 days later noted the Veteran complained of right knee pain which had existed for 3 days.  He was diagnosed with a right knee sprain.  

The Veteran was afforded a VA examination in October 2008 for his right knee disorder.  While the examiner reviewed the file and performed a physical examination, there is no opinion offered as to whether the Veteran's current right knee disorder is related to the injury he suffered in-service.  Upon consideration of the October 2008 VA opinion, the Board finds this opinion to be inadequate.  As the examiner did not ultimately offer an opinion as to whether any current right knee disorder was related to service, the claim should be remanded for an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Finally, the Board notes that the most recent VA treatment records in the claims file are from May 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from May 2010 through the present.  The Veteran has also indicated that he receives treatment at the Vet Center.  Any outstanding treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from May 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	After the above is completed, schedule the Veteran for a VA examination to determine if his current bilateral hearing loss disability and tinnitus are related to service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner must state whether it is at least as likely as not that any current hearing loss and tinnitus are related to service.  

The examiner should review and interpret both the entrance and separation audiology examinations, converting any necessary findings.  The examiner should also note that even if the Veteran did not have a hearing loss disability for VA purposes at the time of separation from service, his hearing may still have decreased over his active duty period and may have lead to any current hearing loss disability.  38 C.F.R. § 3.385 (2011).

It would be helpful if the examiner would use the following language, as needed: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing #1, request that the October 2008 VA examiner review the entire claims file, including a copy of this REMAND, and offer an addendum opinion regarding the etiology of the Veteran's current right knee condition.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right knee condition is related to service.  

If the October 2008 examiner is not available to provide an additional report, make arrangements for the file to be reviewed by another examiner who should be requested to supply the requested addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


